NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JOSE J.R. ESPINOZA,                              No. 17-17002

                 Plaintiff-Appellant,            D.C. No. 1:17-cv-00338-SAB

 v.
                                                 MEMORANDUM*
D. DIAZ, Correctional Counselor I at
California City Correctional Facility; et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Eastern District of California
                 Stanley Albert Boone, Magistrate Judge, Presiding

                            Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      California state prisoner Jose J.R. Espinoza appeals pro se from the

magistrate judge’s order dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims arising from information in Espinoza’s classification file. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo whether the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
magistrate judge validly entered judgment on behalf of the district court. Allen v.

Meyer, 755 F.3d 866, 867-68 (9th Cir. 2014). We vacate and remand.

      Espinoza consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Espinoza’s action

before the named defendants had been served. See 28 U.S.C. §§ 1915A,

1915(e)(2)(B). Because all parties, including unserved defendants, must consent to

proceed before the magistrate judge for jurisdiction to vest, Williams v. King, 875
F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s order and

remand for further proceedings.

      VACATED and REMANDED.




                                         2                                    17-17002